Title: From Thomas Jefferson to Albert Gallatin, 29 October 1803
From: Jefferson, Thomas
To: Gallatin, Albert


          
            
              Th: Jefferson to mr Gallatin
            
            Sat. Oct. 29. 03.
          
          I must ask the favor of you to meet the heads of departments here tomorrow at 12. aclock & afterwards to dine with us. the object is to decide definitively on the arrangements which are to be dispatched Westwardly the next day. Genl. Dearborne & myself had concluded to submit to the meeting a plan little different from that suggested in your letter of yesterday. towit. to send orders to Claiborne & Wilkinson to march instantly 500. regulars (which are prepared) from Fort Adams, & 1000. militia from the Missipi territory (if the information from Laussat to them shall indicate refusal from Spain). to send hence on the same day a call on the Govr. of Tennissee for 2000. volunteers, & of Kentucky for 4000. to be officered, organised, accoutred & mustered on a day to be named, such as that Claiborne & Wilkinson might by that day send them information whether they would be wanted, & to march or do otherwise accordingly. I had since thought myself to propose that on recieving information that there would be resistance, they should send sufficient parties of regulars & militia across the Missisipi to take by surprise New Madrid, Ste. Genevieve, St. Louis & all the other small posts: & that all this should be made as much as possible the act of France, by inducing Laussat with the aid of Clarke to raise an insurrectionary force of the inhabitants, to which ours might be only auxiliary. but all this with much more is to be considered tomorrow.   affectionate salutations.
        